  Case: 1:14-cv-10150 Document #: 722 Filed: 05/18/21 Page 1 of 4 PageID #:46861




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE OPANA ER ANTITRUST                             MDL No. 2580
 LITIGATION
                                                      Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                            Hon. Harry D. Leinenweber

 All End-Payor Actions


       END-PAYOR PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        End-Payor Class Plaintiffs (“EPPs”) respectfully submit this Notice of Supplemental

Authority regarding In re Ranbaxy Generic Drug Application Antitrust Litigation, 2021 WL

1947982 (D. Mass. May 14, 2021) (attached as Ex. A), in support of their pending motion for

class certification.

        In Ranbaxy, plaintiffs alleged that “Ranbaxy violated RICO, federal and state antitrust

laws and state consumer protection laws by submitting multiple ANDAs with missing, incorrect

or fraudulent information, thereby wrongfully acquiring exclusivity periods and delaying the

market entry of generic Diovan, Nexium, and Valcyte.” Id. at *2. The district court ultimately

certified three direct purchaser classes and three end-payor classes consisting of third-party

payors (“TPPs”).

        In certifying the classes, the court addressed the following issues regarding predominance

under Rule 23(b) and ascertainability:

        The use of average or aggregate prices. The court credited the impact models offered by

Dr. Meredith Rosenthal (EPPs’ expert here) and Dr. Rena Conti. Dr. Rosenthal’s model

“compare[d] the monthly average prices of the at-issue drugs with the hypothetical average

prices for those same drugs in a world without the alleged anti-competitive conduct (‘but-for
  Case: 1:14-cv-10150 Document #: 722 Filed: 05/18/21 Page 2 of 4 PageID #:46862




world’).” Id. at *6. Dr. Conti used a yardstick methodology that similarly relied on “average

prices, average copayments and average rebates to measure injury.” Id. at *9.

       As to Dr. Rosenthal’s model, the court held that “[d]efendants’ attack on the use of

averages by Dr. Rosenthal is misguided” for two reasons. First, the use of averages “is ‘common

practice . . . to determine whether class members suffered a common antitrust injury’” and “[a]ny

potential variation among class members in the actual prices paid for drug is more relevant to

assessing the extent of the injury than to determining the existence of an injury at all.” Id. at *7

(citations omitted).

       Second, rejecting the defendants’ contention that Dr. Rosenthal had failed to account for

individualized negotiations, chargebacks and other credits, the court concluded that her

“methodology does not obscure a significant number of uninjured class members” because the

“antitrust injury ‘occurs the moment the purchaser incurs an overcharge, whether or not that

injury is later offset.’” Id. (quoting In re Nexium Antitrust Litigation, 777 F.3d 9, 27 (1st Cir.

2015)). The court further held that “[b]y using monthly average prices, Dr. Rosenthal’s model

necessarily incorporates the variation across class members in the actual and but-for prices of

each drug to come to a reasonable conclusion that class members suffered a common injury.” Id.

(citing In re Loestrin 24 Fe Antitrust Litig., 2019 U.S. Dist. LEXIS 1188308, at *46 (D.R.I. July

2, 2019)).

       As to Dr. Conti’s methodology, the court held that the defendants’ critique was “virtually

identical to the one asserted against” Dr. Rosenthal. Id. at *9. The court then concluded that

“offsets such as consumer contributions and manufacturer rebates are more relevant to the extent

of damages than to the incurrence of injury.” Id. at *10.




                                                  2
  Case: 1:14-cv-10150 Document #: 722 Filed: 05/18/21 Page 3 of 4 PageID #:46863




       Brand-loyal TPPs. The court rejected the defendants’ claim that Dr. Conti ignored

potential brand-loyal TPPs that “would not have purchased generics under any circumstance,”

crediting evidence that such brand loyalty was “doubtful among TPPs.” Id. (citing In re Loestrin

24 Fe Antitrust Litig., 410 F. Supp. 3d 352, 404 (D.R.I. 2019)).

       Medicare Part D plans and TPPs paying higher generic prices. The defendants further

argued “that TPPs which manage Medicare D plans are unlikely to be injured because other

parties such as the federal government and consumers cover a high percentage of the costs for

the at-issue drugs” and that “there are still more uninjured TPPs because they paid a higher price

for generics than the brand drugs for which they received higher copayments and rebates.” Id.

The court held that “[b]oth arguments can be easily rebutted because, as noted several times

before, antitrust injury occurs at the moment of the overcharge regardless of later rebates or other

offsets. That some TPPs may have ultimately paid more for generics is relevant to the amount of

damages incurred but not for determining antitrust impact.” Id.

       Variations in state laws. The court also rejected the defendants’ arguments that purported

variations in 21 state antitrust and 11 consumer protection laws asserted by end payors precluded

a predominance finding. Id. at *10-11 (“The variety of state laws applicable to the EPPs’ claims

does not overwhelm predominance . . . . Any minor differences in the relevant state laws can be

accommodated through the use of special jury instructions and verdict forms, as suggested by the

EPPs.”).

       Ascertainbility of end payor classes. As to the ascertainability requirement, the court

held that “[a]t the certification stage, it is unnecessary to identify every class member.” Id. at

*11. The court further determined that the end payor classes were in fact ascertainable, crediting

analyses from Laura Craft (EPPs’ expert here) showing that (1) pharmacy benefit managers




                                                  3
  Case: 1:14-cv-10150 Document #: 722 Filed: 05/18/21 Page 4 of 4 PageID #:46864




(“PBMs”) possess highly detailed data covering substantially all retail prescriptions and (2) PBM

data can be used to identify eligible class member and apply class exclusions. Id. at *11-13.



Dated: May 18, 2021                              Respectfully submitted,

 /s/ Gregory S. Asciolla                            /s/ Robert J. Wozniak
 Gregory S. Asciolla                                Michael J. Freed
 Karin E. Garvey                                    Robert J. Wozniak
 Matthew J. Perez                                   Brian M. Hogan
 LABATON SUCHAROW LLP                               FREED KANNER LONDON & MILLEN LLC
 140 Broadway                                       2201 Waukegan Road, Suite 130
 New York, NY 10005                                 Bannockburn, IL 60015
 (212) 907-0700                                     (224) 632-4500
 gasciolla@labaton.com                              mfreed@fklmlaw.com
 kgarvey@labaton.com                                rwozniak@fklmlaw.com
 mperez@labaton.com                                 bhogan@fklmlaw.com


                       Interim Co-lead Counsel for the End-Payor Classes




                                                4
